Dear Captain Ridgel:
Your request for an attorney general opinion has been referred to me for a response.  Specifically, you have asked this office the following questions:
     1)  Is the Sheriff's office obligated to transport patients to Mental Health facilities when the coroner issues a coroner's warrant on a person to be evaluated?
     2)  If the above is true, is the Sheriff's office entitled to any monetary compensation?
     3)  Is the Sheriff's office obligated to transport prisoners to Mental Health facilities relative to a coroner's warrant if the person to be transported is, at the time, incarcerated in a city jail within our parish?  Or, is the city responsible for their own prisoners?
Among the duties conferred upon a sheriff is the responsibility of transporting prisoners.  La. R.S. 33:1432(4) states:
     The compensation, fees, and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following:
     (4)  For transportation of prisoners to the penitentiary or other prison, for every mile which the sheriff or his deputies necessarily travel in going to and returning from, a mileage rate equal to the mileage rate established by the Division of Administration for the use of state owned vehicles.  In addition, not more than two deputies shall be compensated at the rate of ten cents per mile for every mile which is necessarily traveled in going to such penitentiary or other prison; and for the expense of each prisoner conveyed, five cents per mile for going only, but not less than five dollars for each prisoner.
Under the above statute, this office has opined that the sheriff is responsible for the transportation of prisoners to places other than prisons, such as hospitals, courthouses and other institutions.  Op. Atty. Gen. 77-779. The Sheriff's office is entitled to reimbursement for providing transportation to prisoners under the above statute.
Concerning your final query, it is the duty of the police jury to maintain a parish jail and any prisoners arrested for or convicted of a violation of state law.  It is the duty of the Sheriff's office to provide transportation to such prisoners under La. R.S. 33:1432(4) wherever they are incarcerated.  Ops. Atty. Gen. 78-169 and 79-44.  A coroner has authority under various provisions of state law to issue orders to detain individuals without their consent.  E.g. Ch. C. Art. 1423, 1424, 1432; La. R.S. 28:53. As the detention is authorized by state law, it is the duty of the Sheriff's office to provide transportation to prisoners incarcerated in a city jail relative to a "coroner's warrant."
I hope this information will be of assistance.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH:vrr